Citation Nr: 1242721	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating based on convalescence for a service-connected disability.  


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to February 1986.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Waco, Texas, VA Regional Office (RO). 

In February 2012, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

The Board remanded the issue for further development to include a VA examination and nexus opinion in March 2012.  As the directives were not substantially complied with, the issue is remanded for further development as noted below. 

As the Board noted in the March 2012 remand, at the February 2012 Board hearings, the Veteran raised the issue of entitlement to service connection, to include as secondary to service-connected disability, for disabilities of the right and left knee, right and left hip, an acquired psychiatric disorder, to include depression and sleep impairment, hypertension, a back disability, disability of the rotator cuffs, hemorrhoids and pneumonia.  Transcript at 10-11 (2012).  To date, the Agency of Original Jurisdiction (AOJ) has taken no action with respect to these claims.  As such, these issues are again remanded to the AOJ and therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The issues were remanded for further development by the Board in March 2012 to afford the Veteran a VA examination and medical nexus opinion.  The examination was provided in April 2012.  In the March 2012 remand, the Board specifically requested that the examiner provide and opinion regarding whether it is at least as likely as not that any current left ankle/leg disability found to be present was caused or aggravated (permanently worsened) as a result of his service-connected left foot disability.  The examiner provided an opinion regarding causation of the Veteran's Morton's neuroma, but failed to address whether the Veteran's service-connected left foot disability aggravated the Veteran's foot pain and Morton's neuroma.  As such, the Board must remand the case again to ensure RO compliance with the March 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the claims file should be referred to the same examiner who provided the April 2012 nexus opinion (or if the examiner is no longer available, a suitable replacement) to request that she prepare an addendum to her report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  

The examiner should extend her comments to include an opinion as to whether it is at least as likely as not that any ankle or foot disability, to include the Veteran's Morton's neuroma, was caused or was aggravated (permanently worsened) by his status post second metatarsal fracture of the left foot.  The examiner should specifically address the issue of aggravation separate from the issue of causal relationship.  

All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

